Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 11-13 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Holland (US pat. no. 9,019,008).
Refer to figs. 3 & 7 of Van Holland, where the circuit of fig. 3 is a detail of the power stage 52 of fig. 7. See col. 7, lines 13-55 of Van Holland. Treating independent claims 1 & 11 first, the controller of fig. 7 may be read as the PWM controller of claim 1 with comparators 50 & 50a providing control signals to power stage 52 to drive the two power switching stages MHP,MLP & MHM,MLM of fig. 3 which may be read as the first and second power control stages of claim 1 or as performing the driving steps of claim 11. Then switches MMM,MMP may be read as the mid-voltage control circuit claimed as they will hold the respective outputs at a mid-voltage (VDD/2) when they are between the high and low supply voltages. Regarding claims 2 & 12, the switches MMM,MMP may be read as the first and second switches claimed. Regarding claim 5, the power switches MHP,MLP would be read as the high and low side switches of one power stage and MHM,MLM as the high and low side switches of the other. The switches . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Holland in view of Koenig et al. (US pat. no. 4,894,621).
The difference added by this claim is that while Van Holland is concerned with harmonic distortion (top of col. 4) the third and fifth harmonics are not addresses specifically. However, it is known from Koenig et al. that a full bride with each half bridge controlled be between 3 levels may be switched to eliminate third and fifth harmonics (see abstract). Since this is the arrangement of the switching amplifier of Van Holland, it would have been obvious in view of this teaching of Koenig et al., and the suggestion in .
Claims 3-4, 6-9 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-171-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/Primary Examiner, Art Unit 2843